DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/27/20.  The application is a continuation of application 14196193 which was patented as 10726393. Therefore, Claims 1-20 is/are pending and have been addressed below.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

Examiner’s Amendment

Authorization for this examiner’s amendment was given by applicant’s representative Rupam Bhar, based on interviews conducted on 2/16/2021 and 2/18/2021.

In the listings of the claims,
Please further amend the claims filed on 4/27/2020 as follows:

Claim 1 (currently amended). A method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:
prior to a registration process for scheduling an appointment request from a consumer:
gather information of a plurality of suppliers on a single integrated agnostic computing system from one or more external sources including one or more servers or databases within a networking environment by using an application programming interface (API) of the single integrated agnostic computing system to data mine for the information associated with the suppliers by sending a message requesting the information to the one or more external sources, the one or more external sources being different computing platforms in the networking environment; 
receive an appointment request from a computing device of the consumer through an electronic message for scheduling an appointment with one or more of the plurality of suppliers which meet consumer criteria;

access a corresponding supplier calendar of the one or more of the plurality of suppliers for scheduling the appointment request;
provide a notification to the computing device of the consumer through an electronic messaging system if no appointment can be scheduled for a requested time, in response to the appointment request not meeting the consumer criteria;
provide available suppliers to the computing device of the consumer based on the consumer criteria, after receiving the request for scheduling of the appointment; and
integrating a calendar of the consumer with a scheduling application of at least one of the available suppliers in order to coordinate a time for a scheduled appointment.

Claim 9 (currently amended). The method of claim 1, further comprising:

determining a best match for the appointment;
requesting a telehealth virtual visit with the one or more available suppliers of a plurality of registered and/or non- registered suppliers, wherein the telehealth virtual visit is requested in response to the consumer missing or canceling the scheduled appointment.


prior to scheduling an appointment request from a consumer:
data mine and gather information of a plurality of non-registered suppliers on a single integrated agnostic computing system from one or more different computing platforms in a networking environment by using an application programming interface (API) of the single integrated agnostic computing system to data mine for the information associated with the plurality of non-registered suppliers by sending a message requesting the information to the one or more external sources, the one or more external sources being different computing platforms in the networking environment;
store the gathered information into the single integrated agnostic computing system from the different computing platforms;
validate that the information of the plurality of non-registered suppliers is correct;
delete non-validated information of the information of the plurality of non- registered suppliers to the stored information;
receive an appointment request from the consumer for scheduling of an appointment with one or more suppliers from the computing device of the consumer;
in response to the received 
integrate a calendar of the consumer with a scheduling application of at least one of the available suppliers in order to coordinate a time for a scheduled appointment; and
schedule the appointment request based on reviewing of a calendar of selected ones of the one or more perceived suppliers based on the consumer criteria which includes at least an available date that matches with a date requested by the consumer.

Claim 19 (currently amended). A mobile application system comprising:
a central processing unit (CPU);
a computer readable non-transitory storage medium; and
program instructions stored on the computer readable non-transitory storage medium for execution by the CPU to:
receive, prior to scheduling an appointment request from a consumer on a single integrated agnostic system, information of one or more available suppliers of a plurality of registered and/or non-registered suppliers on the single integrated agnostic system from one or more external sources including a data server which has data mined from other computing devices within a networking environment by using an application programming interface (API) of the single integrated agnostic computing system to data mine for the information associated with the plurality of registered and/or non-registered suppliers by sending a message requesting the information to the one or more external sources, the one or more external sources being different computing platforms in the networking environment;
send an electronic message request from the consumer computing device to a single integrated agnostic system to schedule an appointment with one or more suppliers that meet one or more consumer criteria;
receive information from the single integrated agnostic system of one or more available suppliers of a plurality of registered and/or non-registered suppliers that meet the one or more consumer criteria by using an application programming interface (API);
request an appointment with the one or more available suppliers of a plurality of registered and/or non-registered suppliers that meet the one or more consumer criteria;
after the request, access a corresponding supplier calendar of the one or more suppliers for scheduling the appointment as obtained from the single integrated agnostic system;
receive a perceived calendar of a selected one or more available suppliers of the plurality of registered and/or non-registered suppliers for entry of dates by the consumer to schedule the appointment, the perceived calendar being a representative calendar of at least one possible supplier and being received from the single integrated agnostic system,
wherein the receiving of the perceived calendar to the consumer computing device comprises:

converting the graphical and textual information into a calendar format that can be viewed by the consumer computing device;
send the calendar with consumer entered dates for the scheduled appointment to the selected one or more available suppliers for confirmation of the scheduled appointment or proposed alternate dates to the single integrated agnostic system; and
receive confirmation from the single integrated agnostic system that the consumer entered dates are acceptable and that the appointment has been scheduled based on integrating, by the single integrated agnostic computing system, a calendar of the consumer with a scheduling application of at least one of the available suppliers in order to coordinate a time for a scheduled appointment,
wherein the single integrated agnostic system, the consumer computing device and computing devices of the one or more available suppliers of the plurality of registered and/or non-registered suppliers are different computing devices.

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention include
Tam et al. (US 7,188,073 B1) in view of Weng (US 2009/0307104 A1), Johnson et al. (US 2005/0060324 A1), Maloche et al. (US 2003/0225729 A1), and Brousseau (US 2012/0023012 A1).

Regarding Claim(s) 1, 14, and 19, the teachings of Tam, Weng, Johnson, Maloche, and Brousseau when considered individually and in combination, fail to disclose a process including the recited limitations for gathering information regarding a plurality of suppliers prior to a registration process for scheduling an appointment.  While additional references are cited below as being pertinent to the claimed subject matter, the prior art as a whole does not describe the features of gathering and data mining.  This is noted by the applicant remarks in appeal brief dated 12/26/2019 and notice of allowance for application 14196193 (which was patented as 10726393) dated 3/6/2020.
“Column 5, lines 51-67 of Tam discloses that an on-line appointment management system 200 includes a consumer’s computer 208 that couples to the network 206, and a service provider’s computer 210 that couples to the network 206. Further, column 5, lines 51-67 of Tam discloses that the computer used by consumers or service providers can take many forms, including desktop personal computers, notebook computers, personal digital assistants, portable computing devices, palm computers, etc. Column 7, lines 25-40 of Tam discloses that basic information can be imported into the business directory or the business directory database 264. However, Tam does not disclose the gathering 
Paragraphs [0058]-[0061] of Weng discloses that open listing means a record associated with a service provider, or behalf of a service provider, in a directory, listing, book, or the like, wherein information pertaining to the service provider is substantially publicly available. Paragraphs [0071]-[0072] of Weng disclose that a computer server generates an initial result by aggregating various open-listing data sources. Paragraphs [0092]-[0093] of Weng disclose that a server 125 is capable of carrying out processes 175 comprising receiving a user request, the user selecting providers, virtual calling agent making at least one call to a provider, and a user being connected to at least one provider for possible negotiations. However, Weng does not disclose the gathering information using an integrated agnostic computing system or APIs in the manner recited in claim 1 for data mining the information associated with the suppliers by sending a message requesting the information to the one or more external sources and storing the gathered information in a storage module. In fact, Weng does not even mention gathering information using an API to data mine for the information 
Paragraph [0135] of Johnson discloses using pattern recognition technologies to identify attributes and produce standardized values that eliminate duplicate and inconsistent information. Further, paragraphs [0141] and [0142] of Johnson disclose that the common language generator base contains over 200,000 patterns for a wide variety of product categories. Paragraphs [0168] and [0169] of Johnson disclose that patterns enable auto-classification of incoming items and extraction of attribute values from description fields of items. However, Johnson does not disclose the gathering information using an integrated agnostic computing system or APIs in the manner recited in claim 1 for data mining the information associated with the suppliers by sending a message requesting the information to the one or more external sources and storing the gathered information in a storage module. In fact, Johnson does not mention gathering information using an API to data mine for the information associated with the suppliers by sending a message requesting the information to the one or more external sources.
Paragraph [0019] of Maloche discloses an administrator 130 being any person, entity, hardware and/or software which is configured to facilitate receiving an information acquisition request 120 from a subscriber 110 to acquire one or more prescribed sets of information 160 from one or more selected external provider 152 of external information 162 and/or one or more selected internal provider 155 or internal information 165. Paragraph [0019] of Maloche 

The dependent claims among other items add the concepts of the appoint being for telehealth virtual visits.  The teachings of Tam, Weng, Johnson, Maloche, and Brousseau when considered individually and in combination, fail to disclose telehealth virtual visits.

Additionally, the closest foreign art is Malcohe et al. (WO2003102818A1) and the closest NPL is “Bookeo” – Web-based appointment scheduling platform for customers and service providers including calendar sync with Google Calendar.

Further, the claims have been found eligible based on the subject matter eligibility guidance (2019 PEG).  Per the new 35 USC 101 guidance (2019 PEG), the 

None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 14, and 19, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0035572 A1 – Registering and storing information for a plurality of medical facilities and patients for use by a host computer to schedule appointments.
US 2002/0040324 A1 – Registering an unregistered vendor in a network based on receiving a purchase order.
US 2002/0082865 A1 – Healthcare system including a registered patient database and registered practitioner database for providing secure access to schedule appointments and access files associated with treatment.
US 2008/0097817 A1 – Prompting an unregistered supplier to register with a database in response to receiving a meeting invitation, and collecting information about the supplier during the registration process.
US 2009/0094088 A1 – Automatic coordination, scheduling, and confirmation of meetings having multiple time slots, including automatic coordination, scheduling, and attendance confirmation by interacting with calendar applications running on mobile devices of the users.
US 2009/0138283 A1 – Appointment scheduling system including databases for storing scheduling information for physicians and patients to automatically coordinate future appointments.
US 7,742,954 B1 – Automated or partially automated process for certifying and registering a supplier into a network in response to a customer invitation.
US 8,244,566 B1 – Online scheduling network for automatically scheduling appointments by integrating calendar applications of customers and service providers.
NPL “Bookeo” – Web-based appointment scheduling platform for customers and service providers including calendar sync with Google Calendar.
NPL “Booker Service Management Platform” – Cloud-based scheduling platform that synchronizes calendars across various applications and devices, including online, Facebook, and mobile and tablet booking.
NPL “SkedgeMe” – Online scheduling platform for managing customer bookings using web-based calendars, including automatic reminders for confirming, canceling, and/or rescheduling appointments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624